10

11

13

14

15

16

17

18

base 2:20-cv-00911-AB-RAO Document 23 Filed 09/24/20 Page iof1 Page ID#:134

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED AFRICAN-ASIAN
ABILITIES CLUB, ON BEHALF OF | Case No: 2:20cv00911 AB (RAOx)
ITSELF AND ITS MEMBERS; ANNA
MARIE WIGGINS, An Individual, ON
BEHALF OF ROBERT AARON -PROPOCSED} ORDER FOR
MCKISSICK, DISMISSAL WITH PREJUDICE OF
ENTIRE ACTION
Plaintiffs,
v. [Fed. R. Civ. P. Rule 41(a)(1)(1)]
VIDA ELEGANTE LLC: and DOES 1
THROUGH 10, Inclusive
Defendants

 

 

 

Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
parties herein, and for good cause shown, this Court hereby DISMISSES with
prejudice all Defendants from Plaintiffs’ Complaint and dismisses with prejudice
Plaintiffs’ complaint in its entirety. Each of the parties herein shall bear their own

respective attorneys' fees and costs.

IT IS SO ORDERED.

Dated: September 24, 2020
By: ( \

. André Birotte United
States District Judge

1

ORDER FOR DISMISSAL

 

Case No. 2:20-cv-00911 AB (RAOx)

 
